 Case 1:92-cr-00563-BMC Document 61 Filed 08/21/20 Page 1 of 6 PageID #: 228




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------   X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                                               :   MEMORANDUM
                   -against-                                   :   DECISION AND ORDER
                                                               :
 BILLY SANTIAGO,                                               :   92-cr-563 (BMC)
                                                               :
                                              Defendant.       :
 -----------------------------------------------------------   X
COGAN, District Judge.

          Before me is defendant’s renewed motion to reduce his sentence to time served pursuant

to the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A)(i). Defendant argues that his

medical conditions, positive COVID-19 test, and risk of contracting COVID-19 a second time

constitute extraordinary and compelling reasons for his release from prison before the

termination of his sentence. The Government opposes.

          Because I disagree that defendant’s circumstances compel his release, his motion is

denied.

                                               BACKGROUND

          On September 30, 1993, Judge Weinstein sentenced defendant to 408 months (34 years)

in prison. Defendant, now 48, had pled guilty to Hobbs Act robbery attempt and conspiracy and

to using a firearm during commission of a crime of violence in violation of 18 U.S.C. § 924(c).

In carrying out these acts, defendant fired a machine gun on a crowded Brooklyn street, and two

innocent bystanders were wounded in the crossfire with law enforcement. Defendant was also

hit in the exchange.

          During service of his sentence, defendant committed several disciplinary infractions,

including threatening bodily harm, fighting, possessing dangerous weapons, and assault.
 Case 1:92-cr-00563-BMC Document 61 Filed 08/21/20 Page 2 of 6 PageID #: 229




However, to his credit, defendant has not committed a single infraction since 2013. He has also

tutored other inmates to help them earn their GEDs and learn English as a second language. Due

to his recent good behavior, defendant was transferred to a low-security Federal Correctional

Institution (“FCI”), Coleman Low. BOP projects his release date to be March 1, 2022.

       Earlier this year, defendant filed an emergency motion for compassionate release.

Defendant’s motion was based largely on the COVID-19 pandemic and argued that his “several

serious medical conditions . . . individually and collectively, place him at high risk” of

succumbing to the dangerous effects of COVID-19, should he catch it. Defendant suffers from

multiple medical ailments that contribute to a higher likelihood of severe complications or death

from COVID-19. He is a former two-pack-a-day smoker and is clinically obese (5’ 9” tall and

243 pounds, with a BMI of 35.9). Defendant has “worsening myocardial disease,” a

consequence of defendant being born with a defective aortic valve. While in prison, defendant

received surgery to correct his severe aortic stenosis; nonetheless, the underlying condition

persists, requiring his heart to work harder in order to effectively pump blood throughout his

body. Defendant also has high cholesterol and cardiovascular disease.

       I denied defendant’s motion for compassionate release for failure to exhaust and on the

merits. I held that because defendant had not yet become sick with COVID-19, he could not

suffer from a medical condition “that substantially diminishes [his] ability . . . to provide self-

care.” See U.S.S.G. § 1B1.13 Application Note 1(A). I further held that there was not a high

risk of defendant both contracting COVID-19 and then exhibiting especially worrisome

symptoms. As to the risk of contracting the virus, I noted that, at the time, FCI Coleman Low

had just two reported cases, while New York City – where defendant intended to stay after his

release – was a hotbed of infection. As to the risk of severe symptoms, I noted that the vast




                                                  2
 Case 1:92-cr-00563-BMC Document 61 Filed 08/21/20 Page 3 of 6 PageID #: 230




majority of COVID-19 patients exhibit only mild symptoms and so the statistical risk of

defendant suffering more severe complications was not extraordinary or compelling. Finally, I

held that the factors set forth under 18 U.S.C. § 3353(a) did not support a reduction in time. I

denied the motion without prejudice to re-file upon exhaustion or any material change in

defendant’s health or the prison’s condition.

       Defendant has submitted a renewed motion to reduce his sentence, arguing that he has

satisfied the exhaustion requirement and that his circumstances have materially changed because:

(i) the number of infections at FCI Coleman Law has skyrocketed to more than 200 positive

cases; (ii) New York’s rate of infection has plummeted; and (iii) the Government now recognizes

obesity as a condition supporting compassionate release due to the risk of COVID-19. In a

subsequent letter, the Court was informed that defendant tested positive for COVID-19 on July

23, 2020 but is asymptomatic. The Government does not dispute the changed circumstances but

argues that compassionate release is still not warranted.

                                          DISCUSSION

       In general, a “court may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c). However, a convicted defendant may bring a motion to reduce the term of

his imprisonment under the compassionate release statute, 18 U.S.C. § 3582(c)(1)(A)(i). A

defendant may only apply to the court for release under this provision once he has “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden.” Id. §

3582(c)(1)(A).

       Upon proper exhaustion, a court may reduce a term of imprisonment, after considering

the factors set forth in 18 U.S.C. § 3553(a), if it finds that “extraordinary and compelling reasons




                                                 3
 Case 1:92-cr-00563-BMC Document 61 Filed 08/21/20 Page 4 of 6 PageID #: 231




warrant such a reduction . . . and that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id. The moving defendant bears the burden

of showing that these factors compel his release. See United States v. Ebbers, No. 02-CR-1144,

2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing United States v. Butler, 970 F.2d 1017,

1026 (2d Cir. 1992) (“A party with an affirmative goal and presumptive access to proof on a

given issue normally has the burden of proof as to that issue.”)).

        Absent a terminal illness, the Sentencing Commission would permit compassionate

release because of a defendant’s medical condition if he is “suffering from a serious physical or

medical condition . . . that substantially diminishes [his] ability . . . to provide self-care within

the environment of a correctional facility and from which he . . . is not expected to recover.”

U.S.S.G. § 1B1.13 Application Note 1(A). Release may also be appropriate if there exists some

other “extraordinary and compelling reason” not specifically provided for in the Guidelines. Id.

§ 1B1.13(1)(D). Of course, any early release would be predicated on a finding that the

“defendant is not a danger to the safety of any other person or to the community.” Id. §

1B1.13(2).

        The parties agree that defendant has now fully exhausted his administrative rights and

that his circumstances have changed. Two of those changed circumstances – increased infection

rates in FCI Coleman Low and decreased infection rates in New York City – have limited

relevance because defendant tested positive for COVID-19 on July 23. Defendant argues that

there is a greater risk that he will contract COVID-19 a second time if he is not released, and that

this risk constitutes an extraordinary and compelling circumstance justifying his release.

        However, even assuming it is possible for defendant to be re-infected, there is no reason

to believe that a second infection would pose any greater risk to his wellbeing than the present




                                                   4
 Case 1:92-cr-00563-BMC Document 61 Filed 08/21/20 Page 5 of 6 PageID #: 232




infection. Thus, I do not consider the risk of a subsequent infection to be an extraordinary and

compelling circumstance.

       Nor does defendant’s positive test warrant compassionate release. I do not believe that a

positive COVID-19 test, even in an individual with risk factors for severe complications or

death, constitutes an extraordinary and compelling circumstance in and of itself. See, e.g.,

United States v. Adams, No. 10-CR-82, 2020 WL 4505621, at *3 (S.D.N.Y. Aug. 4, 2020);

United States v. Zubkov, No. 14-CR-773, 2020 WL 2520696, at *3 (S.D.N.Y. May 18, 2020);

United States v. Russo, 2020 WL 1862294, at *8 (S.D.N.Y. Apr. 14, 2020). There is no reason

to believe that defendant’s condition is terminal or will deteriorate or impact his ability to

“provide self-care.”

       Nearly a month has passed since defendant’s positive test and he has remained

asymptomatic throughout this period. Twelve days after his positive test, defendant said he felt

“great” and had no symptoms of the virus. According to the Centers for Disease Control and

Prevention, asymptomatic individuals who are not immunocompromised can generally resume

normal activities after just ten days have passed since their positive test. Given these facts,

defendant cannot claim to suffer from a medical condition “that substantially diminishes [his]

ability . . . to provide self-care” and from which he “is not expected to recover.” See U.S.S.G. §

1B1.13 Application Note 1(A). Nor are his circumstances extraordinary and compelling for any

other reason.

       Moreover, defendant’s changed circumstances do not alter my analysis of the factors set

forth under 18 U.S.C. § 3353(a). Defendant committed serious, violent crimes that displayed a

disregard for human life. He was young at the time of conviction and has been incarcerated for

many years but continued to engage in violent activity in prison as recently as 2013. I commend




                                                  5
 Case 1:92-cr-00563-BMC Document 61 Filed 08/21/20 Page 6 of 6 PageID #: 233




defendant’s recent good behavior and positive contributions to his fellow inmates. But the

violent nature of his crimes and behavior in prison suggest that he may still pose a threat to the

public if released.

                                         CONCLUSION

       Defendant’s motion to reduce his sentence is denied.




 SO ORDERED.
                                              Digitally signed by
                                              Brian M. Cogan
                                                                      U.S.D.J.

 Dated: Brooklyn, New York
        August 20, 2020




                                                 6
